Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.1 Page 1 of 19



 1   John M. Kim (Bar No. 188997)
     jkim@ipla.com
 2   Benjamin S. White (Bar No. 279796)
     bwhite@ipla.com
 3   Phillip L. Kim (Bar No. 315589)
     pkim@ipla.com
 4   IPLA, LLP
     4445 Eastgate Mall, Suite 200
 5   San Diego, CA 92121
     Tel: 858-272-0220
 6   Fax: 858-272-0221
 7   Attorneys for Plaintiff
     BACKCOUNTRY.COM, LLC
 8
                         UNITED STATES DISTRICT COURT
 9
               FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
                                             CASE NO: '19CV1727 BEN JLB
11   BACKCOUNTRY.COM, LLC, a
     Delaware Limited Liability Company,     COMPLAINT FOR:
12
                 Plaintiff,                     (1)   TRADEMARK
13                                                    INFRINGEMENT UNDER
                        v.                            15 U.S.C. § 1114(1);
14
     SNAPPERHEAD INVENTIONS, LLC,               (2)   FEDERAL UNFAIR
15   a Michigan Limited Liability Company,            COMPETITION UNDER 15
     DAVID OLLILA, an Individual,                     U.S.C. § 1125(a);
16
                 Defendant.                     (3)   FEDERAL TRADEMARK
17                                                    DILUTION UNDER 15
                                                      U.S.C. § 1125(c);
18
                                                (4)   VIOLATION OF CAL. BUS.
19                                                    & PROF. CODE § 17200;
20                                              (5)   STATE COMMON LAW
                                                      TRADEMARK
21                                                    INFRINGEMENT;
22                                              (6)   COMMON LAW UNFAIR
                                                      COMPETITION; AND
23
                                                (7)   CANCELLATION OF
24                                                    TRADEMARK (U.S. REG.
                                                      NO. 4303504)
25
                                             DEMAND FOR JURY TRIAL
26

27        Plaintiff Backcountry.com, LLC (“Backcountry”) brings this Complaint
28 against Defendants Snapperhead Inventions, LLC (“Snapperhead”) and David Ollila
                                          -1-              Case No.:
                                      COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.2 Page 2 of 19



 1 (“Mr. Ollila”) for injunctive relief and damages under the laws of the United States

 2 and the State of California.

 3                                NATURE OF THE CASE
 4        1.     This is an action for violation of the Lanham Act, 15 U.S.C. §§ 1114(1),
 5 1125(a), 1125(c), violation of the California statutory law of unfair competition, Cal.

 6 Bus. & Prof. Code § 17200, and California common law trademark infringement,

 7 passing off, and unfair competition.

 8                                    THE PARTIES
 9        2.     Backcountry is a Delaware limited liability company with its principal
10 place of business in Park City, Utah.

11        3.     On information and belief, Defendant Snapperhead is a Michigan
12 limited liability company with a principal place of business in Marquette, Michigan.

13        4.     On information and belief, Defendant Mr. Ollila is an individual
14 residing in Linden, Michigan.

15        5.     Defendants Snapperhead and Mr. Ollila are hereinafter collectively
16 referred to as “Defendants”.

17        6.     On information and belief, the actions alleged herein have been
18 undertaken by Defendants, were undertaken by each Defendant individually, were

19 actions that each Defendant caused to occur, authorized, controlled, directed, or had

20 the ability to authorize, control, or direct, and/or were actions in which each

21 Defendant assisted, participated, or otherwise encouraged, and are actions for which

22 each Defendant is liable.      Each Defendant aided and abetted the actions of the
23 Defendants set forth below, in that each Defendant had knowledge of those actions,

24 provided assistance and benefitted from those actions, in whole or in part. Each of

25 the Defendants was the agent of each of the remaining Defendants, and in doing the

26 things hereinafter alleged, was acting within the course and scope of such agency and

27 with the permission and consent of each and every one of the other Defendants.

28
                                               -2-               Case No.:
                                           COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.3 Page 3 of 19



 1                             JURISDICTION AND VENUE
 2         7.     This action arises under the trademark laws of the United States, 15
 3 U.S.C. § 1051, et seq., particularly under 15 U.S.C. §§ 1114 and 1125, as well as

 4 state unfair competition law and the common law of trademark infringement, passing

 5 off, and unfair competition. This Court has jurisdiction over the federal claims under

 6 28 U.S.C. §§ 1331 and 1338, and 15 U.S.C. §§ 1116, 1121, and 1125. This Court

 7 has supplemental jurisdiction over the state law claims under 28 U.S.C. §§ 1367(a)

 8 and 1338(b), those claims being joined with a substantial and related claim under the

 9 trademark laws of the United States and so related to the federal claims that they form

10 part of the same case or controversy and derive from a common nucleus of operative

11 fact.

12         8.     This Court has personal jurisdiction over Defendants because
13 Defendants actively market and sell ski goods in the State of California and in this

14 judicial district that bear the infringing trademarks at issues in this case. Further, as

15 detailed below, Defendants actively market and/or sell their skis through their

16 websites www.marquette-backcountry.com and www.snapperhead-inventions.com

17 as well as their Facebook page. All the aforementioned websites are accessible from

18 this judicial district, and on information and belief, have been accessed by consumers

19 located in this judicial district.

20         9.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b)
21 because a substantial part of the events and/or omissions giving rise to the claims

22 occurred in this judicial district and Defendants are otherwise subject to the Court’s

23 personal jurisdiction with respect to this action.

24                              FACTUAL ALLEGATIONS
25                             Backcountry’s Trademark Rights
26         10.    Backcountry is a prominent and well-known retailer and manufacturer
27 of a wide variety of outdoor products, sporting goods, ski products, cycling gear,

28 apparel, and related goods.
                                                -3-                Case No.:
                                           COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.4 Page 4 of 19



 1        11.    Backcountry has used its BACKCOUNTRY and BACKCOUNTRY-
 2 formative trademarks, or marks so similar that they have the same commercial

 3 impression (collectively, the “Backcountry Marks”), in connection with the retail sale

 4 of a wide variety of outdoor products, sporting goods, ski products, cycling gear,

 5 apparel, and related goods since at least as early as 1996 (the “Backcountry

 6 Services”).

 7        12.    Since at least as early as 2004, Backcountry has manufactured,
 8 distributed, and sold outdoor products, sporting goods, apparel, and related goods

 9 under the Backcountry Marks (the “Backcountry Goods”). Hereinafter, the

10 Backcountry Goods and Backcountry Services will be referred to collectively as the

11 “Backcountry Goods and Services.”

12        13.    In addition to its common law rights in the Backcountry Marks,
13 Backcountry owns valid and subsisting trademark applications and registrations for

14 the Backcountry Marks in the United States and worldwide. In particular,

15 Backcountry owns the following relevant US trademark registrations (the

16 “Backcountry Registrations”):

17
                MARK         REG. DATE               GOODS/SERVICES
18                           Mar 20, 2007 Class 35: [ Retail store services, mail
                                          order services, and ] computerized on-
19                                        line retail store services featuring men's
                                          and women's clothing, headwear,
20     US Reg. No.:                       footwear, outerwear, eyewear, heart rate
       3219427                            monitors, altimeters and accessories,
21                                        namely, watches and compasses, tote
                                          bags, ski equipment, namely, skis, ski
22                                        boots, ski helmets, ski goggles, ski poles,
                                          snowboard equipment, namely,
23                                        snowboards, snowboard bindings,
                                          snowboard boots, snowboard helmets,
24                                        snowboard gloves, snowshoes, avalanche
                                          safety equipment, namely, avalanche
25                                        probes, avalanche beacons, and
                                          avalanche shovels, other winter
26                                        accessories, namely, tents, sleeping bags,
                                          and sleeping pads, kayaks, canoes,
27                                        paddles, and related accessories, namely,
                                          spray skirts for kayaks, life jackets, dry
28                                        bags, wall racks for hanging canoes and
                                              -4-               Case No.:
                                         COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.5 Page 5 of 19



 1                                      kayaks, and back rests, camping, hiking,
                                        and mountain climbing equipment,
 2                                      namely, climbing harnesses, climbing
                                        helmets, bags for storing and hauling
 3                                      climbing ropes, belay and rappel devices,
                                        rock-climbing shoes, climbing ropes,
 4                                      carabiners, and chalk and chalk bags for
                                        rock-climbing, food and accessories,
 5                                      namely, water purifiers, coolers and bags
                                        for food storage, pots, pans, bowls, and
 6                                      eating utensils, luggage and equipment
                                        car racks and related accessories,
 7                                      namely, adaptors and attachments for
                                        mounting the racks; the dissemination of
 8                                      advertising for others via an on-line
                                        electronic communication network; and
 9                                      promoting the goods and services of
                                        others by preparing and placing
10                                      advertisements on a web site access
                                        through a global computer network
11
                           May 22, 2007 Class 35: Retail store services, mail order
12                                      services, and computerized on-line retail
                                        store services featuring men's and
13     US Reg. No.:                     women's clothing, headwear, footwear,
       3243545                          outerwear, eyewear, heart rate monitors,
14                                      altimeters and accessories, tote bags, ski
                                        and snowboard equipment, snowshoes,
15                                      avalanche safety, and other winter
                                        accessories, kayaks, canoes, paddles and
16                                      related accessories, camping, hiking and
                                        mountain climbing equipment, food and
17                                      hiking accessories, luggage, luggage and
                                        equipment car racks and related
18                                      accessories; dissemination of advertising
                                        for others via an on-line electronic
19                                      communication network; and promoting
                                        the goods and services of others by
20                                      preparing and placing advertisements on
                                        a web site access through a global
21                                      computer network
       BACKCOUNTRY         Aug 11, 2015 Class 35: Retail store services, mail order
22     US Reg. No.:                     services, and computerized on-line retail
       4788204                          store services featuring men's and
23                                      women's clothing, headwear, footwear,
                                        outerwear, eyewear, heart rate monitors,
24                                      altimeters and accessories, tote bags, ski
                                        and snowboard equipment, snowshoes,
25                                      avalanche safety, and other winter
                                        accessories, kayaks, canoes, paddles and
26                                      related accessories, camping, hiking and
                                        mountain climbing equipment, food and
27                                      hiking accessories, luggage, luggage and
                                        equipment car racks and related
28
                                           -5-              Case No.:
                                      COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.6 Page 6 of 19



 1                                            accessories; dissemination of advertising
                                              for others via an on-line electronic
 2                                            communication network; and promoting
                                              the goods and services of others by
 3                                            preparing and placing advertisements on
                                              a web site access through a global
 4                                            computer network.
 5

 6        14.   True and correct copies of the registrations for the above-listed marks are
 7 attached hereto and incorporated herein as Exhibit A.

 8        15.   As a result of the Backcountry Registrations and continuous use of the
 9 Backcountry Marks in connection with the Backcountry Goods and Services,

10 Backcountry owns valid and subsisting federal and common law rights in the

11 Backcountry Marks.

12        16.   Backcountry has invested substantial time, money, and resources in
13 marketing, advertising, and promoting the Backcountry Goods and Services under

14 the Backcountry Marks, and as thereby developed extensive recognition and valuable

15 goodwill in its Backcountry Marks.

16        17.   As a result of widespread use and promotion, the BACKCOUNTRY
17 mark is famous among the general consuming public.

18                         Defendants’ Business & Infringement
19        18.   Defendant Snapperhead manufactures and sells skis.
20        19.   On information and belief, Defendant Mr. Ollila is the sole Member of
21 Snapperhead and is solely responsible for its operation.

22        20.   Defendants    own     and   operate    the    websites   www.marquette-
23 backcountry.com     and    www.snapperhead-inventions.com         (the    “Snapperhead
24 Websites”), which are used to market and sell skis as well as related goods and

25 services (collectively, the Snapperhead Goods and Services”). Attached hereto as

26 Exhibit B are true and correct copies of screenshots of the Snapperhead Websites.

27

28
                                              -6-                Case No.:
                                         COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.7 Page 7 of 19



 1        21.    On information and belief, Mr. Ollila individually owns and/or operates
 2 the Facebook page that markets and promotes Snapperhead and the Snapperhead

 3 Goods and Services.

 4        22.    Defendants      are    using         the   trademarks        MARQUETTE
 5 BACKCOUNTRY,                                       (MARQUETTE BACKCOUNTRY &
 6 Design), and/or marks so similar that they have the same commercial impression (the

 7 “Infringing Marks”), in connection with the advertising, promotion, and sale of the

 8 Snapperhead Goods and Services in the United States and within this judicial district.

 9        23.    Defendants registered/purchased the www.marquette-backcountry.com
10 and www.snapperhead-inventions.com domains on March 25, 2010 and December

11 18, 2009, respectively.

12        24.    Snapperhead was incorporated in Michigan on January 8, 2010.
13        25.    On or around March 9, 2011, Snapperhead filed a federal trademark
14 application for                          with the United States Patent and Trademark
15 Office (“USPTO”) for Class 28 “Sporting goods for outdoor activities; namely,

16 Backcountry Travel and Expedition Equipment, Skis, Watercraft, Watersport Paddle

17 Boards, and Accessories for Recreational Use, Locomotion, Transportation, Outdoor

18 Survival, and Adventure Travel.”

19        26.    On or around March 19, 2013, Snapperhead’s application finally
20 registered (US. Reg. No. 4303504) after being required to disclaim the terms

21 “MARQUETTE” and “BACKCOUNTRY,” and amend its description of goods to

22 Class 28 “Sporting Goods For Outdoor Activities, Namely, Skis, Ski Poles, And

23 Nordic Walking Poles” (the “Snapperhead Registration”).

24        27.    On or around October 15, 2018, Backcountry filed a Petition for
25 Cancellation against the Snapperhead Registration (TTAB Cancellation No.

26 92069773). This matter is still pending.

27

28
                                                -7-               Case No.:
                                         COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.8 Page 8 of 19



 1        28.    Defendants adopted and began using the Infringing Marks with
 2 knowledge of Backcountry’s business, the Backcountry Marks, the Backcountry

 3 Registrations, and the Backcountry Goods and Services.

 4        29.    On information and belief, Defendants’ earliest use of the Infringing
 5 Marks was after Backcountry had established its trademark rights in the Backcountry

 6 Marks in connection with the Backcountry Goods and Services.

 7        30.    Defendant Ollila has purchased goods from Backcountry at least as early
 8 as September 2002, and as recently as February 2010.

 9        31.    Backcountry’s trademark rights by virtue of the use of its Backcountry
10 Marks since at least as early as 1996 are senior to any rights that the Defendants may

11 allege to have in the Infringing Marks.

12        32.    Backcountry has not authorized any of the Defendants to use the
13 Infringing Marks or any similar variations.

14        33.    Despite Backcountry’s demands, Defendants have continued to use the
15 Infringing Marks.

16                            FIRST CAUSE OF ACTION
17              (Federal Trademark Infringement – 15 U.S.C. § 1114(1))
18        34.    Backcountry repeats, realleges, and incorporates by reference
19 Paragraphs 1 through 33 as though fully set forth herein

20        35.    Backcountry’s trademark rights are senior to any rights that the
21 Defendants may allege to have in the Infringing Marks because the Defendants did

22 not use the Infringing Marks in commerce prior to the filing dates and first dates of

23 use of the Backcountry Registrations and Backcountry Marks.

24        36.    Defendants’ unauthorized use of the Infringing Marks in interstate
25 commerce in connection with the Snapperhead Goods and Services constitutes

26 trademark infringement in violation of Section 32(1) of the Lanham Act, 15 U.S.C.

27 § 1114(1).

28
                                              -8-               Case No.:
                                         COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.9 Page 9 of 19



 1        37.    Defendants’ Infringing Marks are nearly identical to the Backcountry
 2 Marks since they share the dominant word “BACKCOUNTRY,” and the term

 3 “MARQUETTE” is primarily geographically descriptive of the origin of the

 4 Snapperhead Goods and Services.

 5        38.    Furthermore, the Snapperhead Goods and Services are identical or
 6 highly related to the Backcountry Goods and Services protected under the

 7 Backcountry Registrations.

 8        39.    Defendants’ use of the Infringing Marks in interstate commerce is likely
 9 to cause confusion, or to cause mistake, or to deceive consumers of the Snapperhead

10 Goods and Services and the Backcountry Goods and Services, who are likely to

11 believe erroneously that the Snapperhead Goods and Services originate from the

12 same source as the Backcountry Goods and Services, or are otherwise affiliated,

13 connected, or associated with Backcountry, or sponsored or approved by

14 Backcountry.

15        40.    Defendants have knowingly and willfully infringed Backcountry’s
16 trademark rights with the express intent to trade on the substantial goodwill in the

17 Backcountry Marks.

18        41.    Mr. Ollila is personally liable for these violations of the Lanham Act
19 since he has directed, controlled, ratified, participated in, and is the moving force

20 behind the improper activity alleged under the First Cause of Action, and on

21 information and belief, is the sole owner and employee of Snapperhead and has

22 commingled Snapperhead and personal funds and assets.

23        42.    Backcountry has no adequate remedy at law. Defendants’ conduct as
24 alleged herein has caused and, if not enjoined, will continue to cause irreparable harm

25 to Backcountry’s rights in the Backcountry Marks and Backcountry Registrations

26 and to its business reputation and goodwill, as well as damages in an amount that

27 cannot be accurately computed at this time, but will be proven at trial.

28
                                               -9-               Case No.:
                                          COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.10 Page 10 of 19



   1        43.   By reason of the foregoing, Backcountry asserts a claim against
   2 Defendants for injunctive and monetary relief pursuant to Sections 32, 34, and 35 of

   3 the Lanham Act, 15 U.S.C. §§ 1114, 1116, and 1117.

   4                          SECOND CAUSE OF ACTION
   5                 (Federal Unfair Competition - 15 U.S.C. § 1125(a))
   6        44.   Backcountry repeats, realleges, and incorporates by reference
   7 Paragraphs 1 through 43 as though fully set forth herein.

   8        45.   Backcountry’s trademark rights are senior to any rights that the
   9 Defendants may allege to have in the Infringing Marks because Backcountry owns

  10 common law trademark rights in the Backcountry Marks in connection with goods

  11 and services that are highly similar to the Snapperhead Goods and Services, that

  12 predate the Defendants’ first use date of, and any other rights they have in, the

  13 Infringing Marks.

  14        46.   Defendants’ use of the Infringing Marks in interstate commerce, in
  15 connection with the Snapperhead Goods and Services, constitutes trademark

  16 infringement and unfair competition against Backcountry’s rights in the Backcountry

  17 Marks pursuant to 15 U.S.C. § 1125(a)(1)(A).

  18        47.   Defendants’ Infringing Marks are nearly identical to the Backcountry
  19 Marks since they share the dominant word “BACKCOUNTRY,” and the term

  20 “MARQUETTE” is primarily geographically descriptive of the origin of the

  21 Snapperhead Goods and Services.

  22        48.   Furthermore, the Snapperhead Goods and Services are identical or
  23 highly related to the Backcountry Goods and Services protected under the

  24 Backcountry Registrations.

  25        49.   Defendants’ use of the Infringing Marks in interstate commerce is likely
  26 to cause confusion, or to cause mistake, or to deceive consumers of the Snapperhead

  27 Goods and Services and the Backcountry Goods and Services, who are likely to

  28 believe erroneously that the Snapperhead Goods and Services originate from the
                                            -10-            Case No.:
                                          COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.11 Page 11 of 19



   1 same source as the Backcountry Goods and Services, or are otherwise affiliated,

   2 connected, or associated with Backcountry, or sponsored or approved by

   3 Backcountry.

   4        50.    Defendants have knowingly and willfully infringed Backcountry’s
   5 trademark rights with the express intent to trade on the substantial goodwill in the

   6 Backcountry Marks.

   7        51.    Mr. Ollila is personally liable for these violations of the Lanham Act
   8 since he has directed, controlled, ratified, participated in, and is the moving force

   9 behind the improper activity alleged under the Second Cause of Action, and on

  10 information and belief, is the sole owner and employee of Snapperhead and has

  11 commingled Snapperhead and personal funds and assets.

  12        52.    Backcountry has no adequate remedy at law. Defendants’ conduct as
  13 alleged herein has caused and, if not enjoined, will continue to cause irreparable harm

  14 to Backcountry’s rights in the Backcountry Marks and to its business reputation and

  15 goodwill, as well as damages in an amount that cannot be accurately computed at this

  16 time, but will be proven at trial.

  17        53.    By reason of the foregoing, Backcountry is entitled to damages and
  18 injunctive relief against the Defendants.

  19                             THIRD CAUSE OF ACTION
  20          (Federal Trademark Dilution in Violation of 15 U.S.C. §1125(c))
  21        54.    Backcountry repeats, realleges, and incorporates by reference
  22 Paragraphs 1 through 53 as though fully set forth herein.

  23        55.    The Backcountry Goods and Services offered under the Backcountry
  24 Marks have been used and/or consumed by millions of people and have been the

  25 subject of significant third-party media coverage, extensive sales, advertising, and

  26 promotion. Specifically, Backcountry’s BACKCOUNTRY mark is famous among

  27 the general consuming public and became famous before Defendants’ first use of the

  28 Infringing Marks. As a result, Defendants’ use of the Infringing Marks causes, or will
                                              -11-                 Case No.:
                                            COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.12 Page 12 of 19



   1 likely cause, dilution of the distinctive quality of the BACKCOUNTRY mark with

   2 consequent damage to Backcountry and the public.

   3        56.    Defendants’ conduct alleged herein has been undertaken willfully and
   4 maliciously, and with full knowledge and intent to trade on the goodwill in the

   5 BACKCOUNTRY mark.

   6        57.    Mr. Ollila is personally liable for these violations of the Lanham Act
   7 since he has directed, controlled, ratified, participated in, and is the moving force

   8 behind the improper activity alleged under the Third Cause of Action, and on

   9 information and belief, is the sole owner and employee of Snapperhead and has

  10 commingled Snapperhead and personal funds and assets.

  11        58.    By reason of the foregoing, Backcountry is entitled to damages and
  12 injunctive relief against Defendants.

  13                           FOURTH CAUSE OF ACTION
  14                     (California Statutory Unfair Competition –
  15                       Cal. Bus. & Prof. Code § 17200, et seq.)
  16        59.    Backcountry realleges and incorporates by reference Paragraphs 1
  17 through 58 as though fully set forth herein.

  18        60.    Defendants are making unauthorized commercial uses of Defendants’
  19 Infringing Marks, and each of them, in a deliberate, willful, intentional, and wrongful

  20 attempt to trade on Backcountry’s goodwill, reputation, and financial investments in

  21 the Backcountry Marks.

  22        61.    By reason of Defendants’ conduct as alleged herein, Defendants have
  23 engaged in unlawful, unfair, and/or fraudulent ongoing business practices in violation

  24 of Cal. Bus. & Prof. Code § 17200, et seq.

  25        62.    As a direct result of Defendants’ unfair competition with regard to
  26 Defendants’ Infringing Marks, and each of them, Defendants have unlawfully

  27 acquired, and continue to acquire on an ongoing basis, an unfair competitive

  28
                                                -12-               Case No.:
                                             COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.13 Page 13 of 19



   1 advantage and have engaged in, and continue to engage in, wrongful business

   2 conduct to Defendants’ monetary advantage and to the detriment of Backcountry.

   3        63.    Defendants’ conduct as alleged herein has been undertaken willfully and
   4 maliciously, and with full knowledge and in conscious disregard of Backcountry’s

   5 rights in the Backcountry Marks and Backcountry Registrations.

   6        64.    Mr. Ollila is personally liable for these violations of the Lanham Act
   7 since he has directed, controlled, ratified, participated in, and is the moving force

   8 behind the improper activity alleged under the Fourth Cause of Action, and on

   9 information and belief, is the sole owner and employee of Snapperhead and has

  10 commingled Snapperhead and personal funds and assets.

  11        65.    Defendants’ illegal and unfair business practices are continuing, and
  12 injunctive relief pursuant to Cal. Bus. & Prof. Code § 17203 is necessary to prevent

  13 and restrain further violations by Defendants.

  14        66.    This Court has jurisdiction over the subject matter of this claim pursuant
  15 to the provisions of 28 U.S.C. § 1338(b), this being a claim of unfair competition

  16 joined with a substantial and related claim under the trademark laws of the United

  17 States, and under 28 U.S.C. § 1367.

  18                             FIFTH CAUSE OF ACTION
  19                      (Common Law Trademark Infringement)
  20        67.    Backcountry realleges and incorporates by reference Paragraphs 1
  21 through 66 as though fully set forth herein.

  22        68.    Defendants’ unauthorized use of Defendants’ Infringing Marks, and
  23 each of them, constitutes trademark infringement and is likely to cause confusion,

  24 deception, and mistake among the consuming public as to the source of, and

  25 authorization for, Defendants’ Goods and Services sold and/or advertised by

  26 Defendants in violation of the common law of the State of California.

  27        69.    Defendants’ conduct as alleged herein has been undertaken willfully and
  28 maliciously, and with full knowledge of Backcountry’s rights.
                                              -13-             Case No.:
                                            COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.14 Page 14 of 19



   1        70.    Mr. Ollila is personally liable for these violations of the Lanham Act
   2 since he has directed, controlled, ratified, participated in, and is the moving force

   3 behind the improper activity alleged under the Fifth Cause of Action, and on

   4 information and belief, is the sole owner and employee of Snapperhead and has

   5 commingled Snapperhead and personal funds and assets.

   6        71.    As well as harming the public, Defendants’ conduct as alleged herein
   7 has caused and will continue to cause Backcountry irreparable harm for which there

   8 is no adequate remedy at law, and is also causing damage to Backcountry in an

   9 amount which cannot be accurately computed at this time but will be proven at trial.

  10        72.    This Court has jurisdiction over the subject matter of this claim pursuant
  11 to the provisions of 28 U.S.C. § 1338(b), this being a claim of infringement joined

  12 with a substantial and related claim under the Trademark Laws of the United States,

  13 and under 28 U.S.C. § 1367.

  14                            SIXTH CAUSE OF ACTION
  15          (California Common Law Passing Off and Unfair Competition)
  16        73.    Backcountry realleges and incorporates by reference Paragraphs 1
  17 through 72 as though fully set forth herein.

  18        74.    By virtue of their conduct as alleged herein, Defendants have engaged
  19 and are engaging in passing off and unfair competition under the common law of the

  20 State of California.

  21        75.    Mr. Ollila is personally liable for these violations of the Lanham Act
  22 since he has directed, controlled, ratified, participated in, and is the moving force

  23 behind the improper activity alleged under the Sixth Cause of Action, and on

  24 information and belief, is the sole owner and employee of Snapperhead and has

  25 commingled Snapperhead and personal funds and assets.

  26        76.    As well as harming the public, Defendants’ conduct as alleged herein
  27 has caused and will continue to cause Backcountry irreparable harm for which there

  28 is no adequate remedy at law, and is also causing damage to Backcountry in an
                                            -14-            Case No.:
                                            COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.15 Page 15 of 19



   1 amount which cannot be accurately computed at this time but will be proven at trial.

   2        77.    Defendants’ actions were undertaken intentionally to obtain an unfair
   3 advantage over Backcountry and in conscious disregard of Backcountry’s rights, and

   4 were malicious, oppressive, and/or fraudulent.

   5        78.    Backcountry requests punitive or exemplary damages pursuant to
   6 California Civil Code § 3294(a) in an amount sufficient to punish and deter

   7 Defendants and to make an example of them.

   8        79.    This Court has jurisdiction over the subject matter of this claim pursuant
   9 to the provisions of 28 U.S.C. § 1338(b), this being a claim of passing off and unfair

  10 competition joined with a substantial and related claim under the Trademark Laws of

  11 the United States, and under 28 U.S.C. § 1367.

  12                          SEVENTH CAUSE OF ACTION
  13                            (Cancellation of Registration)
  14        80.    Backcountry realleges and incorporates by reference Paragraphs 1
  15 through 79 as though fully set forth herein.

  16        81.    Snapperhead is the owner of record for the Snapperhead Registration
  17 (U.S. Reg. No. 4303504) on the Principal Register in connection with “Sporting

  18 Goods For Outdoor Activities, Namely, Skis, Ski Poles, And Nordic Walking

  19 Poles” in International Class 28.

  20        82.    On information and belief, Snapperhead has been offering the
  21 Snapperhead Goods and Services since as early as November 16, 2010.

  22        83.    On March 9, 2011, Mr. Jeffrey P. Thennisch (“Mr. Thennisch”),
  23 Attorney of Record for the Snapperhead Registration, signed the following

  24 declaration on behalf of Snapperhead:

  25        The undersigned, being hereby warned that willful false statements and
            the like so made are punishable by fine or imprisonment, or both, under
  26        18 U.S.C. Section 1001, and that such willful false statements, and the
            like, may jeopardize the validity of the application or any resulting
  27        registration, declares that he/she is properly authorized to execute this
            application on behalf of the applicant; he/she believes the applicant to
  28        be the owner of the trademark/service mark sought to be registered, or,
                                                -15-                Case No.:
                                            COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.16 Page 16 of 19



   1        if the application is being filed under 15 U.S.C. Section 1051(b), he/she
            believes applicant to be entitled to use such mark in commerce; to the
   2        best of his/her knowledge and belief no other person, firm, corporation,
            or association has the right to use the mark in commerce, either in the
   3        identical form thereof or in such near resemblance thereto as to be
            likely, when used on or in connection with the goods/services of such
   4        other person, to cause confusion, or to cause mistake, or to deceive; and
            that all statements made of his/her own knowledge are true; and that all
   5        statements made on information and belief are believed to be true.
   6

   7        84.    On or before March 9, 2011, Snapperhead knew that Backcountry was
   8 using and had used its Backcountry Marks in connection with goods that were

   9 identical or highly related to the Snapperhead Goods and Services.

  10        85.    Mr. Ollila, the sole owner and employee of Snapperhead, purchased
  11 goods related to the Snapperhead Goods and Services from Backcountry that featured

  12 the Backcountry Marks at least as early as September 2002, and as recently as

  13 February 2010, which is approximately nine months prior to the alleged first use date

  14 indicated in the Snapperhead Registration.

  15        86.    When Mr. Thennisch executed the declaration filed on March 9, 2011
  16 on behalf of Snapperhead, he was an authorized representative of Snapperhead and

  17 shared in the duty to ensure the accuracy of the application and the truth of its

  18 statements.

  19        87.    Since Mr. Ollila, and by extension Snapperhead, knew that Backcountry
  20 was using the Backcountry Marks in connection with goods that were identical or

  21 highly related to the Snapperhead Goods and Services, Snapperhead knew that

  22 another person or firm had the right to use the Infringing Marks, or marks with such

  23 resemblance thereto, as to be likely to cause confusion.

  24        88.    By declaring to the contrary in the declaration in support of the
  25 Snapperhead Registration, Snapperhead made a knowing and intentionally false

  26 statement.

  27        89.    Snapperhead made this false statement with the intent to deceive the
  28 USPTO in order to procure its Snapperhead Registration.
                                            -16-                   Case No.:
                                           COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.17 Page 17 of 19



   1        90.     The continued registration of the Snapperhead Registration creates a
   2 legal presumption that Snapperhead has valid and exclusive rights in the Infringing

   3 Marks for the goods claimed in the Snapperhead Registration.

   4        91.     For the reasons set forth above, Snapperhead is not entitled to the
   5 Snapperhead Registration or the legal presumptions that the Snapperhead

   6 Registration creates, and therefore, Backcountry hereby requests that the Court enter

   7 an order cancelling the Snapperhead Registration (U.S. Reg. No. 4303504) pursuant

   8 to Lanham Act Section 38, 15 U.S.C. §1120, and 15 U.S.C. §1064.

   9                                PRAYER FOR RELIEF
  10 WHEREFORE, Backcountry demands judgment against Defendants, as follows:

  11        A.      That the Court enter a finding that Defendants’ use of the Infringing
  12 Marks infringes on Backcountry’s rights in the Backcountry Marks and Backcountry

  13 Registrations;

  14        B.      That the Court enter a preliminary injunction and a permanent injunction
  15 prohibiting Defendants, as well as their officers, directors, predecessors, successors,

  16 agents, employees, representatives, and all persons, corporations, or other entities

  17 acting in concert or participation with Defendants from:

  18           i.   Using Defendants’ Infringing Marks in connection with any of the
  19                Snapperhead Goods and Services and Backcountry Goods and Services
  20                in California and throughout the United States;
  21          ii.   Infringing any of Backcountry’s intellectual property rights in the
  22                Backcountry Marks and Backcountry Registrations;
  23         iii.   Engaging in any conduct that tends falsely to represent that, or is likely
  24                to confuse, mislead, or deceive members of the public to believe that the
  25                actions of Defendants or any of their officers, directors, predecessors,
  26                successors, agents, employees, representatives, and all persons,
  27                corporations, or other entities acting in concert or participation with
  28
                                                 -17-                 Case No.:
                                             COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.18 Page 18 of 19



   1               Defendants are sponsored, approved, or licensed by Backcountry, or are
   2               in any way connected or affiliated with Backcountry;
   3         iv.   Affixing,   applying,   annexing,    or   using    in   connection   with
   4               the manufacture, distribution, advertising, sale, and/or offering for sale
   5               or other use of any goods or services, a false description or
   6               representation, including words or other symbols, tending to falsely
   7               describe or represent such goods or services as being those
   8               of Backcountry, including without limitation the Backcountry Marks;
   9         v.    Otherwise competing unfairly with Backcountry in any matter; and
  10         vi.   Effecting assignments or transfers, forming new entities or associations,
  11               or utilizing any other device for the purpose of circumventing or
  12               otherwise avoiding the prohibitions set forth in subparagraphs (i)-(v)
  13               above.
  14        C.     That the Court cancel Snapperhead’s United States Registration No.
  15 4303504 for                                  (MARQUETTE BACKCOUNTRY &
  16 Design), on the Principal Register;

  17        D.     That the Court enter a finding that Defendants’ actions were willful,
  18 deliberate, and malicious;

  19        E.     That the Court award Backcountry damages in accordance with
  20 applicable law, including without limitation three times the amount of any and all

  21 profits realized by Defendants from the use of the Infringing Marks in accordance

  22 with 15 U.S.C. § 1117(a);

  23        F.     That the Court award Backcountry punitive damages in an amount
  24 sufficient to punish and deter Defendants;

  25        G.     That the Court find that this is an exceptional case and
  26 award Backcountry its reasonable attorneys’ fees and costs of suit pursuant to 15

  27 U.S.C. § 1117(a) and/or California law;

  28
                                                -18-                 Case No.:
                                            COMPLAINT
Case 3:19-cv-01727-AJB-AHG Document 1 Filed 09/10/19 PageID.19 Page 19 of 19



   1        H.     That the Court retain jurisdiction of this action for the purpose of
   2 enabling Backcountry to apply to the Court at any time for such further orders and

   3 interpretation or execution of any order entered in this action, for the modification of

   4 any such order, for the enforcement or compliance therewith, and for the punishment

   5 of any violations thereof; and

   6        I.     For such other and further relief as the Court may deem just and
   7 equitable.

   8                                    JURY DEMAND
   9        Pursuant to Fed. R. Civ. P. 38, Backcountry hereby demands a trial
  10 by jury. Dated: September 10, 2019

  11                                   Respectfully submitted,
  12                                   s/ John M. Kim________________________
  13
                                       Attorney for Plaintiff Backcountry.com, LLC
                                       E-mail: jkim@ipla.com
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 -19-               Case No.:
                                            COMPLAINT
